Case 1-17-01085-ess   Doc 195-2   Filed 02/12/20   Entered 02/12/20 19:49:06




                        EXHIBIT B
           Case 1-17-01085-ess            Doc 195-2        Filed 02/12/20       Entered 02/12/20 19:49:06


    . P.O. Box 9640
      Wilkes-Barre PA 18773-9640
      Navient.com

     Borrower Name
     Address Line 1/Address Line 2
     City, State, Zip+4                                                    Loan Number (XXXX-XXXX-XXXX-XXXX)

     <Date>

     Dear <Borrower Name>,

     Your student loan is being serviced by Navient and is now back in repayment

     We've recently been notified that your bankruptcy case has concluded. Since the loan shown above was not
     discharged through your bankruptcy, you are responsible for repaying the remaining balance of the loan
     according to the terms of the promissory note.

     We're here to help
     We know financial challenges can come up unexpectedly, and we want to help you stay on track with your loan. If
     you have any questions about your account or repayment options, visit us online at Navient.com or give us a call
     at 888-272-5543, Monday- Thursday 8 a.m. to 9 p.m., and Friday 8 a.m. to 8 p.m., ET.

     Sincerely,

     Navlent Customer Service




                                                                                                     ~     EXHIBI~ \
                                                                                                     i         $.Of\

                                                                                                     l'\-l'\-11- \c.H
CONFIDENTIAL                                                                                                 NAV120000006
